The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "19 Ohio St. 167 [19-167] requires the county commissioners to purchase a 'blanket bond' for all county officers. Several statutes require specific bonds to be purchased for certain county officers, e.g., the county clerk, 19 Ohio St. 241 [19-241], the Sheriff, 19 Ohio St. 511 [19-511] and the Surveyor, 19 Ohio St. 571 [19-571]. May the counties dispense with separate bonds for these officers, or are they required to purchase bonds in addition to the 'blanket bond' ?" Several sections in Title 19 of the Oklahoma Statutes require county officers to purchase a specific bond before assuming office: 19 Ohio St. 241 [19-241], County Clerk; 19 Ohio St. 511 [19-511], Sheriff; 19 Ohio St. 571 [19-571], County Surveyor; and 19 Ohio St. 622 [19-622] [19-622], County Treasurer. However, 19 Ohio St. 167 [19-167] (1979), states: "The board of county commissioners of each county is hereby directed to purchase from the lowest bidder a surety contract or contracts in the form known as a 'blanket bond' to cover all county officers, appointive officers and employees in the manner hereinafter provided. No other bond shall be acceptable as surety for any elected or appointed officer or employee of this state in lieu of the blanket bond provided for herein." (Emphasis added) The general rule in construing statutes is that a repeal by implication is not favored and should not be found to have occurred if the statutes are reconcilable. See State v. White, Okl.,39 P.2d 69 (1934). Rather, the plain ordinary meaning accorded to the language in the statute should be used in interpretation. See In Re Certification of a Question of State Law, Okl., 560 P.2d 195 (1977). In Attorney General's Opinion No. 79-282, issued October 15, 1979, it was determined that the "blanket bond" provision and the bond requirement for court clerks under 12 Ohio St. 21 [12-21] (1971), were not conflicting. Rather, 12 Ohio St. 21 [12-21] (1971), provided guidance to the county commissioners as to the amount of bond to be purchased for that office.  When read together, 19 Ohio St. 215.3 [19-215.3], 19 Ohio St. 241 [19-241], 19 Ohio St. 511 [19-511] [19-511], 19 Ohio St. 571 [19-571] and 19 Ohio St. 622 [19-622] [19-622] (1971), set forth the amount of bond that under 19 Ohio St. 167 [19-167] (1979), the county commissioners must purchase to the exclusion of all other bonds.  It is, therefore, the official opinion of the Attorney General that the Board of County Commissioners is directed to purchase a blanket bond for the amount set forth in the individual bonding provisions of county officer provisions and that no separate bond is required or permissible. (C. ELAINE ALEXANDER) (ksg)